Name: 86/332/EEC: Commission Decision of 24 June 1986 approving a programme relating to the packing and marketing of potatoes in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management;  marketing;  plant product
 Date Published: 1986-07-24

 Avis juridique important|31986D033286/332/EEC: Commission Decision of 24 June 1986 approving a programme relating to the packing and marketing of potatoes in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 201 , 24/07/1986 P. 0039*****COMMISSION DECISION of 24 June 1986 approving a programme relating to the packing and marketing of potatoes in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/332/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 6 November 1985 the French Government forwarded a programme relating to the packing and marketing of potatoes and on 8 April 1986 submitted supplementary information; Whereas the purpose of this programme is to permit the rationalization and development of packing, storage and marketing facilities for potatoes, including the installation of computers and terminals, so as to make the sector more competitive and upgrade the products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the packing, storage and marketing of potatoes; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the packing and marketing of potatoes forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 6 November 1985 concerning which supplementary information was submitted on 8 April 1986 is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1.